Citation Nr: 1008875	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to service connection for bilateral knee 
degenerative joint disease, to include as secondary to a 
service-connected metallic foreign body, right midfoot.

3.  Entitlement to service connection for bilateral hip 
degenerative joint disease, to include as secondary to a 
service-connected metallic foreign body, right midfoot.

4.  Entitlement to service connection for lumbar spine 
degenerative disc disease, to include as secondary to a 
service-connected metallic foreign body, right midfoot.

5.  Whether there was clear and unmistakable error in a 
December 2005 rating decision which denied entitlement to 
service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  



FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is manifested by no 
more than Level IV hearing acuity.

2.  The evidence of record demonstrates that the Veteran's 
bilateral knee degenerative joint disease is not related to 
active duty service, to include a service-connected metallic 
foreign body, right midfoot.

3.  The evidence of record demonstrates that the Veteran's 
bilateral hip degenerative joint disease is not related to 
active duty service, to include a service-connected metallic 
foreign body, right midfoot.

4.  The evidence of record demonstrates that the Veteran's 
lumbar spine degenerative disc disease is not related to 
active duty service, to include a service-connected metallic 
foreign body, right midfoot.

5.  The unappealed December 2005 rating decision, which 
denied service connection for right ear hearing loss, 
considered the correct evidence and law as it then existed, 
did not involve an error that would undebatably lead to a 
different result if such error were corrected, and was 
supported by the evidence then of record.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  Bilateral knee degenerative joint disease was not 
incurred in or aggravated by active military service, and is 
not proximately due to or the result of a service-connected 
metallic foreign body, right midfoot.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Bilateral hip degenerative joint disease was not incurred 
in or aggravated by active military service, and is not 
proximately due to or the result of a service-connected 
metallic foreign body, right midfoot.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Lumbar spine degenerative disc disease was not incurred 
in or aggravated by active military service, and is not 
proximately due to or the result of a service-connected 
metallic foreign body, right midfoot.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  The December 2005 rating decision did not contain clear 
and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for degenerative joint disease of the 
bilateral knees, degenerative joint disease of the bilateral 
hips, and degenerative disc disease of the lumbar spine, to 
include as secondary to his service-connected metallic 
foreign body, right midfoot, and entitlement to a compensable 
evaluation for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a 
readjudication of the Veteran's claims, letters dated in 
March 2007 and July 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re- adjudication of the claim).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran was provided with a VA examination in May 
2007 with regard to his service connection claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Although the 
Veteran's representative argued in a May 2008 substantive 
appeal that the VA examination was "not a competent and 
adequate examination" because the medical evidence shows 
that the Veteran had antalgic gait and because the examiner 
failed "to consider the veteran's lay statements and to 
adequately review the medical evidence of record . . .," the 
Board finds the May 2007 VA examination to be more than 
adequate.  With regard to the representative's contention 
that the Veteran had an antalgic gait, the Board observes 
that the May 2007 VA examiner specifically noted that the 
Veteran exhibited an antalgic gait during the physical 
examination.  Moreover, in the rationale supporting the 
examiner's opinion, the VA examiner specifically reported 
that the Veteran's lay statements, his entire claims file, 
and the medical evidence of record was considered in 
preparing the opinion.  Thus, the Board does not find the 
Veteran's representative's arguments regarding the adequacy 
of the May 2007 examination to be persuasive.  Further, the 
Board finds the May 2007 VA examination to be more than 
adequate, as it provided supporting rationale for the 
conclusion that the Veteran's bilateral knee, bilateral hip, 
and lumbar spine disorders are not related to his service-
connected metallic foreign body, right midfoot.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In addition, the Veteran was accorded a VA examination with 
regard to his claim for an increased evaluation for left ear 
hearing loss.  38 C.F.R. § 3.159(c)(4).  The Veteran has not 
indicated that he found this examination to be inadequate.  
Barr, 21 Vet. App. at 312.  Moreover, the Board finds that 
the VA examination is more than adequate, and it provides 
sufficient detail to determine the severity of the Veteran's 
left ear hearing loss.  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for revision of the 
December 2005 rating decision based on CUE, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
CUE claims are not conventional appeals, but requests for 
revisions of previous decisions.  Therefore, the regulations 
pertinent to VA's duties to notify and to assist are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).   


I.  Increased Rating Claim

The Veteran claims entitlement to a compensable evaluation 
for left ear hearing loss, and contends that his left ear 
hearing acuity has worsened in severity since it was last 
rated.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from Level I to Level XI, 
for profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By a December 2005 rating decision, service connection for 
left ear hearing loss was granted, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.86, Diagnostic 
Code 6100.  In March 2007, the Veteran filed a claim for an 
increased evaluation.  By a July 2007 rating decision, the RO 
denied a compensable evaluation.  In February 2008, the 
Veteran filed a notice of disagreement.  In April 2008, the 
RO issued a statement of the case and the Veteran perfected 
his appeal in May 2008.  

In support of his claim, the Veteran submitted a VA 
audiological evaluation dated in February 2007.  The 
audiological evaluation shows that puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
35
65
75

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.  The puretone threshold average for 
the left ear was 45 decibels.  

In May 2007, the Veteran underwent a VA audiological 
examination.  The examination report noted that the Veteran's 
claims file was available and reviewed.  The report notes the 
Veteran's complaints that his hearing was worsening, and he 
was issued hearing aids.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
35
65
75

Speech audiometry revealed speech recognition ability of 70 
percent in the left ear.  The puretone threshold average for 
the right ear was 45 decibels.  Acoustic immitance testing 
could not be tested probe left due to excess random 
compliance changes.  The examiner diagnosed left ear mild to 
severe sensorineural mid and high frequency hearing loss.  
The examiner noted that, in comparison to previous 
audiological evaluations, the Veteran's hearing remained 
fairly stable for puretone thresholds while word recognition 
scores decreased for the left ear.

A VA treatment record from May 2007 reflects that the Veteran 
picked up new hearing aids.

The Veteran's hearing loss as shown in the February 2007 
audiological evaluation results in Level III hearing acuity 
in the left ear.  The Veteran's hearing loss as shown in the 
May 2007 VA audiological examination results in Level IV 
hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  
Because the Veteran's right ear hearing loss is nonservice-
connected, the pertinent regulations provide that for the 
purposes of determining the disability evaluation for the 
service-connected ear, the nonservice-connected ear must be 
considered of Level I hearing acuity.  38 C.F.R. § 4.85(f).  
Affording the Veteran the benefit of the most severe hearing 
acuity Level for the appeal period, and thus applying Level 
IV hearing acuity for the left ear and Level I for the right 
ear to Table VII, the ultimate result is a noncompensable 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h).  The 
Board also observes that the Veteran's hearing loss does not 
satisfy the "exceptional pattern" defined in 38 C.F.R. § 
4.86.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, a 
compensable evaluation for left ear hearing loss is not 
warranted at any time during the pertinent time period.  38 
U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.

The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a 
VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  Although 
the May 2007 examination report did not include such 
discussion, the Veteran must demonstrate prejudice due to any 
examination deficiency.  Id.  To date, the Veteran has 
neither advanced an argument that the VA audiological 
examinations were deficient in any respect, nor that he was 
prejudiced thereby.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

The Board finds that the Veteran's left ear hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the rating for this disorder inadequate.  The 
criteria by which the Veteran's left ear hearing loss is 
evaluated specifically contemplates the level of impairment 
caused by that disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's hearing loss disability is 
manifested by a maximum of Level IV hearing acuity in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing 
this with the hearing acuity contemplated by the Rating 
Schedule, the Board finds that the schedular evaluation 
regarding the Veteran's left ear hearing loss disability are 
not inadequate.  A compensable rating is provided for certain 
audiological findings but the medical evidence reflects that 
those findings are not present in this case.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses of a bilateral knee, 
bilateral hip, or lumbar spine disorder.  The Veteran's 
September 1965 entrance examination and his September 1967 
separation examination reflect that his lower extremities, 
spine, and other musculoskeletal system were normal.  In a 
September 1967 report of medical history, he denied a history 
of arthritis or rheumatism; bone, joint, or other deformity; 
recurrent back pain; "trick" or locked knee; and swollen or 
painful joints.  In a November 1967 statement of medical 
condition, the Veteran reported that there was no change in 
his medical condition since his last medical examination in 
September 1967. 

A review of the post-service evidence of record reveals that 
the Veteran first complained of bilateral knee discomfort in 
September 1984, that he first reported hip pain in July 1989, 
and that he first noted low back pain in October 2000.

VA treatment records from September 1984 through July 2008 
reflect the Veteran's complaints of bilateral knee and hip 
pain and low back pain, and diagnoses of and treatment for 
degenerative joint disease of the knees and hips and 
degenerative disc disease of the lumbar spine.  The treatment 
records show that the Veteran underwent numerous therapeutic 
injections for left knee and right hip pain.  A September 
1984 treatment record notes the Veteran's complaints of 
bilateral knee discomfort.  X-rays of the knees did not 
reveal any abnormalities.  The diagnosis was mild synovitis.  
A July 1989 VA treatment record notes the Veteran's 
complaints of pain in both knees and in the right hip.  In 
September 1996, the Veteran reported that he fell off of a 
barn roof a couple of weeks before, and that he injured his 
legs and his right hip.  In October 2000, the Veteran 
complained of pain in the hips and low back at night.  He 
reported that, approximately one year before, his back 
"slipped out" while he was scooping corn, and that he had 
shooting pain down his legs.  A December 2001 VA treatment 
record reflects that the Veteran reported bilateral knee pain 
and right hip pain for 10 years.  A November 2003 treatment 
record noted that x-rays and a magnetic resonance imaging 
(MRI) scan of the right hip showed no abnormality.  A March 
2004 x-ray of the pelvis showed mild degenerative joint 
disease of the hips.  The Veteran also complained of left 
knee pain.  The diagnosis was periarticular arthritis.  A May 
2007 x-ray of the knees revealed joint space narrowing 
medially.  

In May 2007, the Veteran underwent a VA examination.  The 
report noted that the Veteran's claims file was reviewed by 
the VA examiner.  The report notes the Veteran's complaints 
of bilateral hip pain, bilateral knee pain, and lumbar spine 
pain.  With regard to his bilateral hip pain, the Veteran 
reported a two to three-year history of pain, which he 
described as pain with stiffness.  He noted that the pain was 
deep within the joint with the right hip more symptomatic 
than the left.  He stated that he took medication for his hip 
pain, and that one of his medications caused sedation, but 
that his medications did not otherwise cause side effects.  
He complained of flare-ups of pain a number of times per 
week, which could last from hours up to one day and which 
were moderate in severity.  He noted that he treated with 
rest, medication, and icy hot patches.  He denied the use of 
orthotics or other orthopedic assistive devices, and 
indicated that his hip pain could interfere with certain 
activities and chores.  

With regard to his bilateral knee pain, the Veteran reported 
a three to four-year history of pain, and indicated that his 
left knee was more symptomatic.  He complained of pain with 
some weakness, stiffness, and popping with range of motion, 
and indicated that he had undergone Hylagen injections as 
well as steroid injections in his left knee.  He noted that 
he used pain medication at night which helped to improve the 
pain but caused sedation.  He indicated that he used icy hot 
patches.  He also reported daily flare-ups of pain with 
decreased range of motion, difficulty lifting, difficulty 
carrying, difficulty ambulating, difficulty standing, and 
disturbance of sleep.  He noted that the flare-ups were 
precipitated by changes in weather, over exertion, and 
prolonged sitting.  He denied the use of a knee brace or 
wrap, and reported that his bilateral knee pain could affect 
mobility, which could interfere with his work as a farmer.

With regard to the lumbar spine pain, the Veteran reported a 
two to three-year history of low back pain without 
radiculopathy.  He described the pain as a persistent ache in 
the low back/lumbar region.  He reported that he took 
medication for the pain, and he denied any specific side 
effects.  He complained of flare-ups a number of times per 
week which produced increased pain, moderate in severity, 
which lasted between hours and two days.  Precipitating 
factors included prolonged sitting and over exertion with 
bending, lifting, or twisting.  He denied any periods of 
complete incapacity secondary to his low back disorder, and 
described no numbness, weakness, or other radicular symptoms 
in the lower extremities.  There were no complaints of bowel 
or bladder dysfunction.  The Veteran also noted pain after 
walking one or two blocks or with standing for 30 minutes.  
The Veteran denied a history of trauma to the spine, 
weakness, and spasms, but noted a history of fatigue, 
decreased motion, stiffness, and pain.  

Physical examination of the bilateral hips and knees 
reflected that weight-bearing joints were affected, and that 
the Veteran had antalgic gait.  There was no loss of bone or 
part of a bone, there was no inflammatory arthritis, and 
there was no joint ankylosis.  Examination of the knees 
showed range of motion with right knee flexion from 0 to 130 
degrees with tenderness at 125 degrees and left knee flexion 
from 0 to 120 degrees with tenderness at 100 degrees.  There 
was also right and left knee extension to 0 degrees with 
tenderness at 50 degrees.  There was mildly increased pain 
without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of 
range of motion with repetitive use.  There was no evidence 
of effusion, swelling, erythema, warmth, crepitus, snapping 
or popping, grinding, subpatellar tenderness, tenderness to 
palpation, or laxity of the anterior cruciate ligament, 
lateral collateral ligament, or medial collateral ligament of 
the knees.  A McMurray's test was normal.  Examination of the 
knees did show crepitus, snapping and popping, and anterior 
tenderness to palpation in both knees.  X-rays of the 
bilateral knees showed mild bilateral medial compartment 
degenerative joint disease.  The diagnosis was bilateral knee 
degenerative joint disease.

Examination of the hips revealed range of motion with right 
hip flexion to 105 degrees with tenderness at 90 degrees, 
left hip flexion to 115 degrees with tenderness at 100 
degrees, right and left hip extension to 25 degrees with 
tenderness at 20 degrees, right hip abduction to 35 degrees 
with tenderness at 25 degrees, left hip abduction to 40 
degrees with tenderness at 35 degrees, right and left hip 
adduction to 25 degrees with tenderness, right hip external 
rotation to 60 degrees with tenderness at 45 degrees, left 
hip external rotation to 60 degrees with tenderness at 50 
degrees, right hip internal rotation to 35 degrees with 
tenderness at 30 degrees, and left hip internal rotation to 
40 degrees with tenderness at 35 degrees.  The Veteran was 
able to cross his left leg over his right leg and his right 
leg over his left leg.  He was also able to "toe out" right 
and left greater than 15 degrees.  There was a mild increase 
in pain without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of 
motion with repetitive use.  X-rays of the hips showed 
degenerative changes of both hips and pelvic phleboliths.  
The diagnosis was bilateral hip degenerative joint disease.

Physical examination of the spine revealed no spasm, atrophy, 
guarding, or weakness, but there was pain with motion and 
tenderness.  Posture, head position, and gait type were 
normal, and there was symmetry in appearance.  There was some 
lumbar flattening, but there was no gibbus, kyphosis, list, 
lumbar lordosis, scoliosis, or reverse lordosis.  Motor 
strength was 5/5 throughout, and there was intact sensation 
to pinprick.  Reflexes were 2+ and symmetric.  There was no 
thoracolumbar spine ankylosis.  Range of motion revealed 
forward flexion to 75 degrees with tenderness at 65 degrees, 
extension to 25 degrees with tenderness at 15 degrees, right 
lateral bending to 20 degrees with tenderness at 15 degrees, 
left lateral bending to 25 degrees with tenderness, right 
rotation to 25 degrees with tenderness at 20 degrees, and 
left rotation to 30 degrees with tenderness at 25 degrees.  
There was an increase in pain without additional weakness, 
excess fatigability, incoordination, lack of endurance, or 
additional loss in range of motion with repetitive use.  A 
Lasegue's sign was negative.  X-rays of the lumbar spine 
showed multilevel mild degenerative disc disease with loss of 
normal lumbar lordosis.  The diagnosis was lumbar spine 
degenerative disc disease.

After conducting an interview of the Veteran, performing 
physical examinations of the Veteran, and reviewing the 
Veteran's claims file, to specifically include the medical 
evidence of record and the Veteran's statements, the VA 
examiner concluded that the Veteran's "bilateral knee, 
bilateral hip, and low back condition is less likely as not 
(less than 50/50 probability) caused by his or a result of 
his service connected right foot condition."  The VA 
examiner explained that, although the Veteran described a 
right foot disorder with intermittent symptomatology since an 
inservice shrapnel injury, current x-rays of the right foot 
and ankle did not demonstrate significant pathology 
associated with a shell fragment wound.  Also, the Veteran 
described the onset of his bilateral knee, bilateral hip, and 
low back pain within the prior two to four years.  The 
examiner noted that the Veteran did walk with a slightly 
antalgic gait which was largely secondary to his left knee 
and right hip disorders, but the Veteran reported that the 
onset of "altered body mechanics and altered gait came about 
with the onset of pain to the left knee."  The examiner 
found that there appeared to be "no significant history of 
altered body mechanics or weight bearing due specifically to 
the service connected right right [sic] foot condition which 
could result in a knee, hip, or lumbar spine condition."  
Thus, the VA examiner concluded that it was "less likely as 
not the veteran's knee condition, hip condition, and lumbar 
spine condition are due to, the result of, or aggravated by, 
his service connected right foot condition."

A July 2007 VA treatment record notes that x-rays of the hips 
showed bilateral coxarthrosis with fairly good maintenance of 
joint space, but large osteophyte formation.  The diagnosis 
was bilateral coxarthrosis, right greater than left.  An 
August 2007 treatment record reflects that x-rays of the hips 
revealed mild degenerative changes with a large ostephyte 
over the posterior aspect of the acetabulum with no otherwise 
significant joint space narrowing.  A September 2007 VA MRI 
of the lumbar spine showed minimal spinal stenosis at L4-L5, 
a disc bulge without stenosis or nerve root impingement at 
L3-L4, and facet joint disease at L3-L4 and L4-L5.  In 
November 2007, the Veteran complained of low back pain 
radiating to the bilateral hips for 10 years.  December 2007 
and January 2008 VA treatments record reflect complaints of 
chronic pain in the knees, low back, and hips, and a 
diagnoses of chronic low back pain with radicular symptoms, 
degenerative joint disease of the low back, spinal stenosis, 
and disc bulge.  July 2008 VA x-rays of the bilateral knees 
revealed mild bilateral degenerative joint disease and a left 
knee intra-articular loose body.  There was no acute osseous 
abnormality.  A July 2008 VA treatment record reflects a 
diagnosis of chronic bilateral knee pain secondary to 
degenerative joint disease.  

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for 
degenerative joint disease of the bilateral knees or 
bilateral hips or degenerative disc disease of the lumbar 
spine.  There is currently diagnosed bilateral knee and 
bilateral hip degenerative joint disease and lumbar spine 
degenerative disc disease.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, there is no medical 
evidence that the Veteran's current bilateral knee, bilateral 
hip, or lumbar spine disorders are directly related to his 
military service.  See Hickson, 12 Vet. App. at 253.  The 
Veteran's service treatment records are completely negative 
for any complaints of or treatment for a bilateral knee, 
bilateral hip, or lumbar spine disorder.  Moreover, the 
Veteran does not contend that he injured his knees, hips, or 
lumbar spine during active duty service.  Further, there is 
no medical or lay evidence in the Veteran's claims file 
linking his current bilateral knee, bilateral hip, or lumbar 
spine disorders directly to active duty service.  38 C.F.R. § 
3.303; Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Moreover, the first objective evidence of a 
bilateral knee disorder was in September 1984, over 16 years 
after service discharge; the first objective evidence of a 
hip disorder was in July 1989, over 21 years after service 
discharge; and the first objective evidence of a lumbar spine 
disorder was in October 2000, over 32 years after service 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the disorder).

In addition, the other evidence of record does not 
demonstrate a relationship between the Veteran's current 
bilateral knee, bilateral hip, or lumbar spine disorders and 
his service-connected right ankle disorder.  38 C.F.R. § 
3.310; Allen, 7 Vet. App. at 448 (holding that secondary 
service connection requires evidence that the current 
disability was either caused or aggravated by a service-
connected disability).  After a thorough review of the claims 
file, to include the medical evidence and the Veteran's 
statements, an interview of the Veteran, and a physical 
examination of the Veteran, the May 2007 VA examiner 
concluded that the Veteran's bilateral knee, bilateral hip, 
and lumbar spine disorders were not caused or aggravated by 
his service-connected right ankle disorder.  In support of 
the opinion, the VA examiner provided supporting rationale.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board acknowledges the Veteran's statements that his 
current bilateral knee, bilateral hip, and lumbar spine 
disorders were caused or aggravated by his service-connected 
metallic foreign body, right midfoot.  The Veteran's 
statements are competent evidence as to what he observed.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, the Veteran is not competent to establish 
the medical etiology of his current bilateral knee, bilateral 
hip, or lumbar spine disorders.  Specifically, the Veteran 
does not have the required specialized medical training and 
expertise to provide a competent opinion that his currently 
diagnosed bilateral knee, bilateral hip, or lumbar spine 
disorders were caused or aggravated by his service-connected 
right ankle disorder.  Further, the May 2007 VA examiner 
reviewed all the evidence of record, to include the Veteran's 
statements that his bilateral knee, bilateral hip, and lumbar 
spine disorders were caused by his service-connected right 
ankle disorder, and based on that review, the clinical 
findings of the examination, and the medical evidence of 
record, concluded that the Veteran's bilateral knee, 
bilateral hip, and lumbar spine disorders were not caused or 
aggravated by his service-connected right ankle disorder.  
See Barr, 21 Vet. App. at 307 (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions).

As there is no medical evidence of a nexus between the 
Veteran's current degenerative joint disease of the bilateral 
knees, degenerative joint disease of the bilateral hips, and 
degenerative disc disease of the lumbar spine and his active 
duty service or his service-connected right ankle disorder, 
service connection for these disorders is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 58.


III.  CUE Claim

The Veteran first filed a claim for entitlement to service 
connection for right ear hearing loss in August 2005.  
Service connection was denied in a December 2005 rating 
decision, of which he was notified in January 2006.  The 
Veteran did not appeal the December 2005 decision and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2009).  

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never satisfy the stringent definition of CUE.  Fugo, 6 
Vet. App. at 44; see also Russell, 3 Vet. App. 310.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).

In February 2008, the Veteran filed a claim to revise the 
December 2005 rating decision based on CUE.  He contends, 
through his representative, that the December 2005 rating 
decision concluded that the November 2005 VA examination 
found that only the Veteran's left ear hearing loss was due 
to military noise exposure, and incorrectly interpreted this 
to be a negative nexus opinion as to whether the Veteran's 
right ear hearing loss was related to service.  He alleges 
that this is CUE, because the November 2005 VA examiner only 
found that the Veteran's left ear hearing loss and tinnitus 
were related to service, and "provided no opinion whatsoever 
as to the cause of the veteran's right ear hearing loss."  
He also argues that, even if the examiner had provided an 
opinion that the Veteran's right ear hearing loss was not 
related to service, such an opinion would be incorrect, and 
that the Veteran's claim should have been granted "[b]ecause 
military noise exposure is conceded and the evidence shows a 
current hearing loss . . . ."

The Board finds that the evidence does not show that the RO 
committed clear and unmistakable error in denying the 
Veteran's claim for entitlement to service connection for 
right ear hearing loss in December 2005.  First, the correct 
facts, as they were known at the time, were before VA.  The 
Veteran's service treatment records were negative for 
diagnoses of or treatment for right ear hearing loss.  
Although the Veteran's September 1967 separation examination 
reflects an upward shift in right ear thresholds compared to 
the September 1965 entrance examination, the RO considered 
this evidence, and found that there was no evidence of a 
significant threshold shift.  The RO also found that there 
was evidence of inservice noise exposure.  In November 2005, 
the Veteran underwent a VA audiological examination.  The VA 
examiner diagnosed right ear moderate to severe sensorineural 
hearing loss for VA purposes.  After reviewing the Veteran's 
claims file, performing a physical examination, and 
conducting an interview of the Veteran, the VA examiner 
concluded that it was "as likely as not that at least a 
portion of the veteran's hearing loss in the left ear, and 
tinnitus is due to his military noise exposure" and 
explained that the Veteran's service treatment records showed 
that he developed hearing loss in the left ear at 4 Hertz, 
but that right ear hearing loss was normal at separation.  
The November 2005 VA examiner did not provide a specific 
opinion as to whether the Veteran's right ear hearing loss 
was related to service.

Second, VA applied the correct statutory and regulatory 
provisions existing at that time.  The RO noted that there 
was current evidence of a diagnosis of right ear hearing loss 
for VA purposes, but denied the Veteran's claim because there 
was no medical evidence relating the Veteran's right ear 
hearing loss to inservice noise exposure, noting that the VA 
examiner "provided the opinion that only the hearing loss in 
the left ear is due to military noise exposure."  The RO 
also found that there was no evidence that right ear hearing 
loss was diagnosed within one year of service discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

The Board acknowledges the Veteran's argument that the RO 
mischaracterized the November 2005 VA examiner's opinion as a 
negative nexus opinion, when the VA examiner did not actually 
provide an opinion as to whether the Veteran's right ear 
hearing loss was related to service.  However, as noted 
above, the mere misinterpretation of facts does not 
constitute CUE.  Thompson, 1 Vet. App. at 253.  Moreover, 
notwithstanding the November 2005 VA examination, the fact 
remains that the evidence of record at the time of the 
December 2005 rating decision does not otherwise show a nexus 
between the Veteran's right ear hearing loss and his military 
noise exposure.  Thus, even if the RO did mischaracterize the 
November 2005 VA examiner's opinion, the evidence does not 
show that the result would have been manifestly different but 
for the error, because there was no medical evidence relating 
the Veteran's right ear hearing loss to service.  See Fugo, 6 
Vet. App. at 43-44.  Further, even if the Board were to find 
that the November 2005 VA examination report was inadequate 
for purposes of determining whether the right ear hearing 
loss was related to service, VA's responsibility to provide a 
VA examination to the Veteran is part of its duty to assist.  
As previously mentioned, the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen, 9 Vet. App. at 
424.

With regard to the Veteran's argument that the claim for 
service connection for right ear hearing loss should have 
been granted "[b]ecause military noise exposure is conceded 
and the evidence shows a current hearing loss . . . .," the 
Board observes that, in addition to evidence of a current 
disability and evidence of inservice incurrence or 
aggravation of a disease or injury, in order to establish 
service connection, there must be medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.  Thus, the 
RO's failure to award service connection for right ear 
hearing loss in the absence of medical evidence relating the 
Veteran's right ear hearing loss to inservice noise exposure 
was not CUE.  

In summary, neither the Veteran nor his representative has 
alleged any specific error in the RO's December 2005 rating 
decision satisfying the criteria for CUE.  Although the 
December 2005 rating decision may have mischaracterized the 
November 2005 VA examiner's opinion as a negative nexus 
opinion when it did not specifically provide an opinion as to 
the etiology of the Veteran's right ear hearing loss, as 
previously discussed, this type of error does not constitute 
CUE.  An administrative failure in the December 2005 rating 
decision which is undebatable that, if not made, would have 
manifestly changed the result of the Veteran's claim has not 
been shown.  As such, clear and unmistakable error in the 
December 2005 rating decision has not been established.   




ORDER

A compensable evaluation for left ear hearing loss is denied.

Service connection for bilateral knee degenerative joint 
disease, to include as due to a service-connected right ankle 
disorder is denied.

Service connection for bilateral hip degenerative joint 
disease, to include as due to a service-connected right ankle 
disorder is denied.

Service connection for lumbar spine degenerative disc 
disease, to include as due to a service-connected right ankle 
disorder is denied.

The December 2005 rating decision, which denied entitlement 
to service connection for right ear hearing loss was not CUE; 
accordingly, the appeal is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


